DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claims filed on 6/12/2020 in relation to application 16/772,475.
This application is also 371 of PCT/JP2018/044640 with filing date 12/5/2018.
The instant application claims benefit to foreign priority JP2017-242674  with a priority date of 12/19/2017.
The Pre-Grant publication # 20200388190 is published on 12/10/2020.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10,12,14,-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 7-10,12,15,16 recite “degree”  as that relates to degree of synchronization, degree of matching, degree of rhythm etc. A person with ordinary skills in art reasonably could not acquaint with the level of the parameter and scope of the claim. Hence rejected under the rationale for antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated  by US 9079058 B2  to Sano.

Claim 1. Sano teaches an information processing apparatus (Fig.2 element M1) comprising: a motion rhythm recognizing unit configured to recognize motion rhythm (col.5 lines 21-40 sensor configuration to recognize motion with an identification information ) indicating rhythm of motion of a user (Fig.5 element F103 estimating movement rhythm) on a basis of detection data detected by a sensor apparatus at one or more detection positions including at least one portion on a body trunk of the user (col.5 line2 body trunk is included as a base for detecting data), the detection data indicating motion of the detection positions (col.5 lines 1-8 detecting necessary positions).
Some standard definitions of terms used in this office action: 
RHYTHM is generated when one or more elements are used repeatedly to create a feeling of movement.
MOVEMENT is the path the viewer's eye takes through a work of art. Movement can be directed along lines, edges, shapes and color. 
Difference between movement and rhythm? Movement is the sense of motion generated by a piece, where as rhythm is the simulation of motion through the repetition of an object or part in the piece.
When we talk about "hitting the accent" in animation. we mean that the animation needs to have an "accent", or "punctuation". The "accent" is the part of the line of dialogue that has emphasis, and need to be punctuated.

Claim 2. Sano teaches the information processing apparatus according to claim 1, wherein the motion rhythm is expressed with accent of the motion of the user (Fig.8A user A; Fig.8B user B;  motion rhythm explained as pattern accent rhythm).
Claim 3. . Sano teaches the e information processing apparatus according to claim 2, wherein the accent of the motion is expressed with a direction, speed and change of a pattern of the motion of the user (col.11 lines 31-45 acceleration sensor for accent of motion expressing motion rhythm pattern between changes for different user).Claim 4. . Sano teaches the information processing apparatus according to claim 1, further comprising: a production control unit configured to control production of performance of the user on a basis of the motion rhythm (col7 lines 62-67 control unit reproduction of performance based on motion rhythm operation device).Claim 5. . Sano teaches the information processing apparatus according to claim 4, further comprising: a motion BPM recognizing unit configured to recognize motion BPM which is a basic frequency of the motion of the user on a basis of the detection data, wherein the production control unit controls the production further on a basis of the motion BPM ( col.11 lines 10-14 . BPM recognition as base for movement rhythm motion measurement via control units).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137. The examiner can normally be reached M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/S.Z/Examiner, Art Unit 3715                                                                                                                                                                                                        March 24, 2022
/THOMAS J HONG/Primary Examiner, Art Unit 3715